IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00419-CV

                          IN RE MICHEAL A. FARMER


                                Original Proceeding

                           From the 13th District Court
                             Navarro County, Texas
                           Trial Court No. 09-18394-CV


                           MEMORANDUM OPINION


        Relator’s Petition for Writ of Mandamus was filed on December 14, 2022. In the

petition, relator asked that we order Respondent trial court to issue a ruling on Relator’s

Motion to Revoke Suspension. Relator has notified this Court that Respondent has issued

a ruling on Relator’s motion, thus rendering Relator’s Petition for Writ of Mandamus

moot.

        We agree that, with Respondent’s ruling, the petition is moot. Accordingly,

Relator’s Petition for Writ of Mandamus, filed on December 14, 2022, is dismissed as

moot.

                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed
Opinion delivered and filed December 28, 2022
[OT06]




In re Farmer                                    Page 2